IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-1546-14

                   WILLIAM HAYWARD FREEMAN, SR., Appellant


                                             v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIRST COURT OF APPEALS
                            HARRIS COUNTY

              PER CURIAM . KEASLER and HERVEY , JJ., dissent.

                                        ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j)

because it does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: February 11, 2015
Do Not Publish